Citation Nr: 0635413	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1963 to 
June 1964.  He also served in the Texas National Guard from 
September 1985 to July 1986..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas that granted service connection for 
bilateral hearing loss effective October 4, 1990, and 
assigned a noncompensable evaluation.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no 
worse than Level III hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was not provided proper notice in accordance with the 
VCAA.  Nonetheless, as discussed below, the Board concludes 
that such error is nonprejudicial to the veteran, and that no 
delay in appellate review is necessary.

An April 2003 letter fully advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The veteran was not, however, provide notice regarding what 
information and evidence is necessary to warrant entitlement 
to an increased rating for bilateral hearing loss.  
Specifically, the veteran was not advised that he must 
provide evidence that his disability has worsened.  Despite 
such error, the Board finds no prejudice to the veteran.  The 
statements of the veteran's representative in the September 
2004 hearing and a July 2006 VA Form 646, as well as a 
statement received from the veteran in July 2006, reflect an 
understanding of the requirements of the applicable laws and 
regulations regarding what the evidence must show.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  

Although moot in light of the denial herein, an August 2006 
letter to the veteran provided notice regarding the evidence 
and information necessary to establish an effective date.  

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's service 
medical records are associated with the claims folder, as 
well as a May 1991 Public Health Service audiological 
evaluation.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  The Board notes that the veteran was 
afforded VA audiological examinations in June 1994, March 
1997, September 2001 and April 2005.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  See 
38 C.F.R. § 4.85 (2006).  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the Public Health Service 
audiological evaluation in May 1991, pure tone thresholds, in 
decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
60
60
65
50
LEFT
05
20
50
50
31

Speech recognition ability was not indicated.  Entering the 
average pure tone thresholds and speech recognition abilities 
from other subsequent VA exams does not result in a higher 
numeric designation of hearing impairment under Table VI than 
is obtained under subsequent VA audiology examinations.  See 
38 C.F.R. § 4.86(a).  

The veteran also underwent VA audiological testing in June 
1994.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
45
65
60
46
LEFT
10
25
45
45
31

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is I.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The veteran also underwent audiological testing in March 
1997.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
55
65
65
51
LEFT
15
30
50
50
36

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is II and for the left ear is I.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The veteran also underwent audiological testing in September 
2001.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
80
90
90
78
LEFT
25
50
60
60
49

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 94 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is III and for the left ear is I.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The veteran also underwent audiological testing in April 
2005.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
20
60
65
41
LEFT
40
50
60
75
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is II and for the left ear is I.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
rating, and that he is entitled to a compensable rating for 
such hearing loss.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2006).

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's 
bilateral hearing loss disability.  The preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


